Citation Nr: 0737279	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection or a dental condition, to 
include as secondary to irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1982 to January 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for a dental condition.  
The veteran perfected a timely appeal of this determination 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant case must be remanded in order to obtain VA 
medical treatment records and for a VA examination.

The record reflects that the veteran originally applied for 
service connection for root canal treatment in February 1984, 
but that no claim for a dental condition was adjudicated 
until the July 2003 rating decision.  In his September 2002 
statement, the veteran indicated that he had been treated in 
the military for his dental condition, and had also been 
treated at the Brockton VA medical center.  In a September 
2004 statement, the veteran indicated that he had a crown put 
on a front tooth in 1985 or 1986 at the Brockton VA, that, in 
the early 1990s, the crown fell out, and that he wished to 
have VA fix the crown.  In his August 2005 Substantive 
Appeal, the veteran indicated that he had a root canal, which 
began in the Air Force and was completed at Brockton, and 
that the tooth was put in at a wrong angle, so that when the 
veteran closed his mouth his upper tooth would hit the lower 
tooth, which caused it to break off.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  There is no indication in the claims folder that VA 
has attempted to obtain any records of dental treatment for 
the veteran from 1984 to 1986 at the Brockton VA Medical 
Center.  As these records may have an impact on the 
adjudication of the instant claim, this matter must be 
remanded in order for VA to attempt to obtain such records. 

Also, the veteran was afforded a VA examination in July 2003, 
where he was diagnosed as having a crown on tooth number 10 
that was probably not restorative and that it should be 
extracted.  However, it was noted in the examination report 
that no medical or dental records were available for the VA 
examiner's review.  The veteran's service medical records 
indicate that the veteran had treatment for tooth number 10, 
including a total pulpectomy of one canal in October 1983.

Thus, the instant matter must also be remanded in order to 
obtain a VA dental examination, whereby the VA examiner 
reviews the claims folder.  Such examiner should give an 
opinion as to whether the veteran has a current dental 
condition, what the nature of any such condition is, and 
whether such dental condition or disability was in existence 
at the time of the veteran's discharge or release from active 
duty, or is otherwise related to a dental condition or 
disability that was in existence at the time of the veteran's 
discharge or release from active duty.


Accordingly, the case is REMANDED for the following action:

1.	Please obtain all VA medical treatment 
records from the VA medical center in 
Brockton, Massachusetts from 1984 to 
1986 that pertain to the veteran's 
claim on appeal, and associate such 
records with the claims folder.  Any 
unsuccessful attempts to obtain such 
records should be documented and 
associated with the claims folder.

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current dental disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
dental disorder, (2) if so, what the 
nature of any such disorder is, and (3) 
whether it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that any such disorder was 
incurred or permanently aggravated 
during the veteran's period of service, 
or is otherwise etiologically related 
to either the veteran's period of 
service or his service-connected 
irritable bowel syndrome in any way.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



